Citation Nr: 1223679	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right ankle (fibula) disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1974 to August 1976 and from October 1980 to August 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which found that new and material had been presented to reopen the claim but denied the claim on the merits.  The matter was before the Board in May 2006 when it was remanded for further development.

In a January 2008 decision, the Board found that new and material evidence had not been submitted and denied the appeal in the matter.  He appealed that determination to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a December 2008 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  In a March 2010 decision, the Board reopened the claim and remanded the matter for further development in conjunction with de novo review.


FINDINGS OF FACT

The Veteran's left knee disability is not shown to be directly related to his service; arthritis of the left knee was not manifested in the first year following his discharge from active duty; and the left knee disability is not shown to have been caused or aggravated by his service-connected right ankle disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3, 307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

A July 2003 letter informed the Veteran of the evidence and information necessary to substantiate the service connection claim, including under a secondary service connection theory of entitlement ; the information required of him to enable VA to obtain evidence in support of the claim; the assistance that VA would provide to obtain evidence and information in support of the claim; and the type of evidence that he should submit.  A June 2006 letter satisfied the Dingess notice requirements.  As a portion of the VCAA notice came after the initial adjudication, the timing with respect to that notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided VCAA-mandated notice the claim was readjudicated by a supplemental statement of the case in June 2010, October 2010, and February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A timing error is cured by adequate VCAA notice and subsequent readjudication.).

The notice provided to the Veteran regarding his secondary service connection claim was very general.  Although detailed VCAA notice pertaining to secondary service connection was omitted, the Veteran was not prejudiced by the error because the he had a meaningfully opportunity to participate effectively in the processing of the claim.  The Veteran himself raised and argued the theory of secondary service connection during the appeal period.  Moreover, he was afforded a VA examination to secure a medical opinion, and he was given opportunity to submit additional argument (which he did).  As the purpose of the VCAA notice was to notify the Veteran of the information and evidence not of record that was necessary to substantiate the claim of service connection on a secondary basis, namely, evidence that the Veteran's left knee disorder was caused or aggravated by his service-connected right ankle disability, and as VA developed the record to assist the Veteran in support of the claim, the Veteran was not harmed.  The Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because it is clear he was aware of what is needed to substantiate the secondary service connection theory of entitlement, and had the opportunity to submit such evidence and argument.

The Board finds no suggestion in the record that he is prejudiced by inadequate VCAA notice regarding secondary service connection.  Notably, the Veteran and his representative have expressed awareness of what is needed to substantiate a secondary service connection claim and have not alleged prejudice from inadequate notice.  See Sanders v. Nicholson, supra.
VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) were obtained and postservice private and VA treatment records were secured.  The Board has reviewed "Virtual VA" records, and no pertinent records that are not associated with the claims folders. 

The RO arranged for VA examinations in connection with the matter on appeal in August 2003 and April 2010.  The April 2010 examination report also has an addendum prepared by that examiner dated in October 2010.  As will be discussed in greater detail below, taken together, the 2010 VA examination and addendum are adequate for rating purposes; they reflects familiarity with the entire record and, taken together, include an adequate explanation of rationale.  Furthermore, they address all theories of entitlement, to include secondary service connection (both by direct causation and based on aggravation).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The appellant was advised of the opinions, and had an opportunity to respond.  He has provided a copy of a study referenced by the 2010 VA examiner and has provided a copy of an additional medical research article which he maintains supports his claim.

The Board notes that the March 2010 remand directed that the Veteran be afforded a VA examination by a physician (orthopedist).  The March 2010 VA examination was completed by a physician's assistant (PA) (although it appears as though the conclusions were endorsed by a physician, C. K., M.D.).  Nonetheless, the Board finds that there was substantial compliance with the March 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In D'Aries, the Court found substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board.  D'Aries, 22 Vet. App. at 104.  Similarly here, the Board finds substantial compliance with the March 2010 VA examination which was conducted by a PA rather than a physician.  The examiner reviewed the claims folder, relevant medical literature and private medical opinions and, thereafter, provided a detailed rationale for the opinion regarding the left knee claim.  There is nothing in the examination report or in the opinion that suggests the issue was outside the examiner's professional ability.

The appellant has not identified any pertinent evidence that remains outstanding and reported in February 2011 that he had nothing further to submit.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Factual Background

The Veteran's service treatment records (STRs) are silent for left knee disability.  They show that he sustained a fracture of the right distal fibula in service.  Service connection for residuals of the fracture, to include arthritis of the ankle, was established by a January 1985 rating decision.

July 1997 to April 1998 VA treatment records contain no mention of a left knee disability.  VA treatment records from July 2001 to June 2009 show treatment for a left knee disability (to include surgery for advanced osteoarthritis of the left knee).  

On August 2003 VA examination it was noted that the Veteran reported that his left knee problems began 25 years earlier (approximately in 1978, between his two periods of service) when he sustained an injury playing basketball and then he had an arthrotomy in Austin, Texas, for resection of a medial meniscus.  He reported increasing symptoms since 1998 which he related to his right ankle.  The examiner noted "he has had to favor the right ankle, and it may have caused further acceleration of his left knee arthritis, however, in my opinion, this requires a fair amount of speculation."  He clarified, "[i]n my opinion it does not meet the 'at least as likely as not' criteria." 

In 2004, the Veteran underwent a subtotal medial meniscectomy.  A July 2006 statement from Dr. Carl J. Beaudry notes that the Veteran's left knee disorder and his service-connected right ankle disability are "interactive."  The Joint Motion noted the definition of "interactive" as "the quality, state or process of (two or more things) acting on each other" (citing Dorland's Illustrated Medical Dictionary, 27th ed. at 843). 

A July 2009 private treatment record shows a diagnosis of osteoarthrosis of the knee and a recommendation that medication for the knee (naproxen) be increased with referral for a total knee arthroplasty if treatment fails.

The April 2010 VA examiner assessed the Veteran with "age-acquired degenerative joint disease of the left knee."  The examiner noted, with respect to a relationship between the right ankle and left knee:

[i]f you would expect that there would be secondary connection of a knee related to the ankle, you would certainly expect it to be on the same limb.  However, this is in the opposing limb.  Irrespective of that, there is no evidence[-]based medicine to substantiate a claim of degenerative changes in an opposing joint due to changes in the joint of concern which is the ankle of this particular veteran.  It is therefore my opinion that his left knee is not secondarily connected to his right ankle.

The 2010 examiner provided a more detailed explanation of his conclusions in an October 2010 addendum to his report.  He noted that "[r]eview of the Beaumont records from the Beaumont Bone and Joint Institute [Dr. Beaudry] as well as Memorial Hermann Diagnostic Center does not alter the opinion."  The examiner noted:

There have been some studies done, the most recent out of the University of Iowa.  The title of the study was Compensatory Changes in the Uninvolved Knee after Gait Training with Realtime Feedback in Adults with Knee Osteoarthritis.  This was one of 2 reports that was a follow-up report.  This report indicated that there was clinically no significant change in the opposing joint or particular stress in the opposing joint of the joint not involved with osteoarthritis.  There have been several other studies done; however, that is because there have not been any really good studies done on opposing joint issues in the literature.  This is one of the best, most extensive studies that I have seen that is quite technical.  It definitely shows that there are absolutely no adverse changes in opposing joints of patients with osteoarthritis of one particular knee.  This can be extrapolated to other joints such as ankles.  






IV. Analysis 

A. Direct Service Connection 

As an initial matter, the Veteran does not contend, and the evidence does not show or suggest that the Veteran's current left knee disorder is in any way related to his service.  The Veteran's STRs are silent for knee complaints, treatment, or diagnosis.  In fact, the Veteran asserted to the 2003 examiner that he injured the knee playing basketball during a time when he was not in service.  A similar history was noted in a September 2009 VA treatment record and in a July 2009 private treatment record.  To the extent that certain records indicate no history of trauma/injury to the left knee (i.e., October 2009 VA treatment record, 2010 VA examination report), the Board finds such conclusions are based on inaccuracies or inconsistent statements made by the Veteran, and therefore have no probative value.  

Any account of the Veteran reporting that he did not sustain an injury to the knee during a non-service period lacks credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Accounts reporting no initial injury in a non-service period are self-serving (see Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements)) and conflict with his earlier and more numerous reports regarding the onset of his current left knee problems.  The preponderance of the evidence is against a finding that the Veteran did not sustain a left knee injury while playing sports during a non-service period. 

Additionally, the 2010 examiner attributed the origin of the left knee arthritis to age when diagnosing his left knee disability as "age-acquired degenerative joint disease of the left knee."  Thus, the preponderance of the evidence in the record is against a finding of a direct relationship between any current left knee disability and either period of the Veteran's service.

The evidence does not show, and the Veteran does not assert, that service connection based on continuity of symptoms from an injury in service (see 38 C.F.R. § 3.303(c)) is warranted.

B. Presumptive Service Connection

The record shows that the Veteran currently has a left knee disability, to include arthritis.  See April 2010 VA examination report.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that it was manifested to a compensable degree in the first postservice year (after either period of service, as the Veteran had two periods of active duty).  A thorough review of the record found no evidence that the Veteran had left knee arthritis in either first post-service year.  He has not specifically alleged that arthritis of the left knee was manifested within either first postservice year.  Notably, as a layperson, he is not competent to diagnose arthritis as that disability is an insidious process identified by diagnostic testing, X-ray or MRI.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  For these reasons, service connection for a left knee disability on a presumptive basis (for left knee arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

C. Secondary Service Connection

The Veteran alleges primarily that his left knee disability has been aggravated by his service-connected right ankle disability.

The negative evidence with respect to this theory of entitlement includes the 2003 and 2010 VA examiners' opinions that the Veteran's right ankle is less likely as not causing or aggravating his left knee disability.

As the 2003 examiner phrased a portion of his opinion using the term "may" and indicated that such an opinion "requires a fair amount of speculation", the 2010 examination report was developed.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

The positive evidence includes the July 2006 statement from Dr. Beaudry that the Veteran's right ankle and left knee problems were "interactive."  However, Dr. Beaudry's opinion is made less probative because he did not provide a rationale for the conclusion that the right ankle was impacting the left knee.  In fact, Dr. Beaudry seemed to be suggesting the opposite relationship, that the nonservice-connected left knee was aggravating the service-connected right ankle when he noted, just prior to his "interactive" statement, that "[a]s a result of his knee pain, patient has been subjecting his right ankle to excessive stresses and is now experiencing constant pain and discomfort over that joint as well."  As a result, this opinion is accorded minimal to no weight, so further discussion of the opinion is unnecessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the "negative" opinions, in particular, the 2010 VA examiner's opinions, to be more persuasive and probative than the "positive" opinion provided by the private physician, Dr. Beaudry.  The 2010 examiner's opinion is more probative because he thoroughly explains the rationale for his conclusion and provides citation to a medical article that supports his conclusion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board notes that the medical article provided by the Veteran, which discussed research from the University Hospital, Leiden, The Netherlands, does not support his contention that injury to one joint impacts another joint in an opposing limb and is therefore not probative.  Instead, the medical article citing the Dutch research discusses the impact of a fracture of the lower leg to the knee and ankle "adjacent to the fracture" (emphasis added).  That medical article does not address the impact of a fracture in one limb on the development of arthritis in the opposing limb.

The Veteran is competent to give evidence about observable symptoms such as having left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether his current left knee disorder is related to his service-connected right ankle disorder as the issue involves a highly complex medical question regarding the development of insidious musculoskeletal pathology.

Accordingly, the Board finds the preponderance of the evidence is against a finding that the Veteran's current left knee disorder was caused or aggravated by his service-connected right ankle disorder.  As a preponderance of the evidence is against his claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for a left knee disorder must be denied.


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


